         Case 3:13-cv-00297-JAM Document 625 Filed 05/11/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT

BRUCE KIRBY, INC. ET AL                                 :
                                                        :       CASE NO. 3:13-CV-00297 (JAM)
                         Plaintiffs,                    :
                                                        :
V.                                                      :
                                                        :
LASERPERFORMANCE (EUROPE)                               :
LIMITED, ET AL.                                         :
                                                        :
                         Defendants.                    :       May 11, 2020


 DEFENDANTS’ MOTION FOR PERMISSION TO FILE AN OVER-LENGTH BRIEF

       Defendants move for permission to file a reply brief up to 15 pages in length in further

support of their April 22, 2020 Post-Trial Brief (Doc. 611). In addition, Defendants request that

the Court also grant plaintiffs the permission to file a reply brief up to 15 pages in length in

further support of their April 22, 2020 Motion for Judgment, Punitive Damages, Attorney’s Fees,

and Prejudgment Interest (Doc. 610). Defendants make the following representations in support

of this motion:

       1.         In accord with Rule 7(d) of the Local Rules, reply memoranda are limited to ten

pages in length.

       2.         Defendants seek permission to file a reply brief 15 pages in length, or five pages

over and above the limit provided for in the applicable rule.

       3.         Following the filing of its Post-Trial Brief, the United States Supreme Court

released its decision in Romag Fasteners, Inc v. Fossil, Inc., No. 18-1233, 2020 WL 1942012, at

*4 (U.S. Apr. 23, 2020). The decision modified the Second Circuit’s treatment of “willfulness”

as a prerequisite to an award of profits in a Lanham Act case. Defendants discussion of

“willfulness” constituted a significant part of the Post-Trial Brief.

                                                   1
         Case 3:13-cv-00297-JAM Document 625 Filed 05/11/20 Page 2 of 3



       4.      Defendants seek additional pages in their reply brief to address the change in the

law and its impact on the analysis they presented in their Post-Trial Brief. Plaintiffs address the

decision in their opposition filed on May 6, 2020.

       For the foregoing reasons, Defendants seek permission to file a reply memorandum of no

more than 15 pages, and request that the same permission be extended to plaintiffs for the filing

of their reply memorandum in further support of the Motion for Judgment.




                                              DEFENDANTS,
                                              LASERPERFORMANCE (EUROPE) LTD,
                                              And QUARTER MOON, INC.


                                              /s/ Robert B. Flynn
                                              Douglas S. Skalka. (ct00616)
                                              Peter T. Fay (ct08122)
                                              Robert B. Flynn, Esq. (ct15803)
                                              NEUBERT, PEPE & MONTEITH, P.C.
                                              195 Church Street, 13th Floor
                                              New Haven, CT 06510
                                              Tel: 203.821.2000
                                              Fax: 203.821.2009
                                              dskalka@npmlaw.com
                                              pfay@npmlaw.com
                                              rflynn@npmlaw.com




                                                 2
         Case 3:13-cv-00297-JAM Document 625 Filed 05/11/20 Page 3 of 3



                                       CERTIFICATION
        I hereby certify that on May 11, 2020 a copy of the foregoing was filed electronically
[and served by mail on anyone unable to accept electronic filing]. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system [or by mail to
anyone unable to accept electronic filing]. Parties may access this filing through the Court’s
system.



                                              /s/ Robert B. Flynn
                                              Robert B. Flynn, Esq. (ct15803)
                                              NEUBERT, PEPE & MONTEITH, P.C.




                                                 3
